IN THE
                          TENTH COURT OF APPEALS

                                No. 10-19-00132-CR

SIMEON ZAMEKA FLOWERS,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 443rd District Court
                              Ellis County, Texas
                            Trial Court No. 42650CR


                          MEMORANDUM OPINION


      The jury convicted Simeon Flowers of the offense of aggravated sexual assault of

an elderly person. TEX. PENAL CODE ANN. § 22.021 (a) (2) (C) (West 2019). The jury found

the enhancement paragraphs to be true and assessed punishment at 60 years

confinement. We affirm.
                                 SUFFICIENCY OF THE EVIDENCE

        In the first issue, Flowers complains that the evidence is insufficient to support

his conviction. The Court of Criminal Appeals has expressed our standard of review of

a sufficiency issue as follows:

                When addressing a challenge to the sufficiency of the evidence, we
        consider whether, after viewing all of the evidence in the light most
        favorable to the verdict, any rational trier of fact could have found the
        essential elements of the crime beyond a reasonable doubt. Jackson v.
        Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Villa v. State,
        514 S.W.3d 227, 232 (Tex. Crim. App. 2017). This standard requires the
        appellate court to defer "to the responsibility of the trier of fact fairly to
        resolve conflicts in the testimony, to weigh the evidence, and to draw
        reasonable inferences from basic facts to ultimate facts." Jackson, 443 U.S. at
        319. We may not re-weigh the evidence or substitute our judgment for that
        of the factfinder. Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App.
        2007). The court conducting a sufficiency review must not engage in a
        "divide and conquer" strategy but must consider the cumulative force of all
        the evidence. Villa, 514 S.W.3d at 232. Although juries may not speculate
        about the meaning of facts or evidence, juries are permitted to draw any
        reasonable inferences from the facts so long as each inference is supported
        by the evidence presented at trial. Cary v. State, 507 S.W.3d 750, 757 (Tex.
        Crim. App. 2016) (citing Jackson, 443 U.S. at 319); see also Hooper v. State, 214
S.W.3d 9, 16-17 (Tex. Crim. App. 2007). We presume that the factfinder
        resolved any conflicting inferences from the evidence in favor of the verdict,
        and we defer to that resolution. Merritt v. State, 368 S.W.3d 516, 525 (Tex.
        Crim. App. 2012). This is because the jurors are the exclusive judges of the
        facts, the credibility of the witnesses, and the weight to be given to the
        testimony. Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010).
        Direct evidence and circumstantial evidence are equally probative, and
        circumstantial evidence alone may be sufficient to uphold a conviction so
        long as the cumulative force of all the incriminating circumstances is
        sufficient to support the conviction. Ramsey v. State, 473 S.W.3d 805, 809
        (Tex. Crim. App. 2015); Hooper, 214 S.W.3d at 13.

              We measure whether the evidence presented at trial was sufficient
        to support a conviction by comparing it to "the elements of the offense as
Flowers v. State                                                                                Page 2
          defined by the hypothetically correct jury charge for the case." Malik v.
          State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The hypothetically
          correct jury charge is one that "accurately sets out the law, is authorized by
          the indictment, does not unnecessarily increase the State's burden of proof
          or unnecessarily restrict the State's theories of liability, and adequately
          describes the particular offense for which the defendant was tried." Id.; see
          also Daugherty v. State, 387 S.W.3d 654, 665 (Tex. Crim. App. 2013). The "law
          as authorized by the indictment" includes the statutory elements of the
          offense and those elements as modified by the indictment. Daugherty, 387
S.W.3d at 665.

Zuniga v. State, 551 S.W.3d 729, 732-33 (Tex. Crim. App. 2018).

          Flowers lived with his mother, and Griselda1, who was 69 years-old, lived across

the street from them. Flowers would visit with Griselda on occasion in her home.

Griselda testified that in May 2017, Flowers brought her some fish to cook and that she

ate the fish by herself after Flowers left her house. Griselda also smoked a cigarette that

Flowers gave her. Griselda said that after smoking the cigarette, she began to feel dizzy

and passed out. She said that when she came to, Flowers was in her home. Griselda had

vomited on herself, and Flowers helped her change her clothes and get into bed. Griselda

testified that Flowers then put his penis in her vagina. Griselda said that she tried to fight

him off, but she was unable to do so. She passed out again, and when she woke up there

was blood in her bed. Griselda went to the restroom, and when she wiped her vagina

there was blood on the tissue. Griselda went back to bed and passed out again. When

she came to, Flowers was knocking on her door.




1   Griselda is the pseudonym used by the victim at trial. We will also refer to the victim by that name.

Flowers v. State                                                                                       Page 3
        Griselda testified that she let Flowers in her house because he had taken her truck

and she wanted her keys. Flowers had a friend with him, and they had a drink together.

Griselda went back to sleep, and Flowers and his friend left. Griselda said that she called

the police two weeks later because Flowers did not return her truck. She did not tell them

about the sexual assault at that time because she was embarrassed. Griselda later spoke

with a female detective, Elizabeth Glidewell, and told her about the sexual assault.

        Detective Glidewell testified that Griselda was reluctant to talk about the offense

because she was embarrassed. Griselda later called Detective Glidewell and said she had

her sheets with blood on them as physical evidence of the assault. Detective Glidewell

collected the sheets for DNA testing. The samples taken from the sheets contained semen

that was 236 octillion times more likely coming from Flowers than from any other

individual. There was a blood sample on the pillowcase that was identified as belonging

to Flowers. There was another blood sample on the sheet that contained a mixture of

blood. Griselda was identified as a contributor of that sample, and it was inconclusive as

to whether Flowers was also a contributor.

        Flowers testified at trial that he went to Griselda’s house approximately three

times a week and that he would take her food and talk with her. Flowers said that he

spent the night with Griselda on occasion, and that he would lay in bed with her and

massage her back. Flowers stated that their relationship was friendly at first, but

eventually she began to masturbate him.


Flowers v. State                                                                       Page 4
        Flowers testified that on the day of the offense, at her request, he gave Griselda a

“blunt” to smoke and the two of them smoked together. He left with his mother, and

when he returned later that day, he found Griselda on the ground covered in vomit and

urine. Flowers helped her change into a nightgown and then left. Flowers returned

sometime later to check on Griselda, and she was in bed watching television. He stayed

with her most of the day watching television.

        Flowers stated that later in the evening his cousin came to Griselda’s house. The

three of them were drinking together, and Griselda asked Flowers to go to the store to

get her a soda. Griselda gave Flowers her debit card and told him he could purchase

cigarettes for himself. Flowers returned over an hour later and took his cousin home in

Griselda’s truck. Flowers admits that he did not timely return Griselda’s truck to her.

Flowers denied sexually assaulting Griselda.

        A person commits the offense of aggravated sexual assault of an elderly person if

the person intentionally or knowingly “causes the penetration of the anus or sexual organ

of another person by any means, without that person's consent” and “the victim is an

elderly individual or a disabled individual.” TEX. PENAL CODE ANN. § 22.021 (a) (1) (a) &

(2) (C) (West 2019). "Elderly individual" means a person 65 years of age or older. TEX.

PENAL CODE ANN. § 22.04 (c) (2) (West 2019).

        The record shows that Griselda was 69 years-old. Griselda testified that Flowers

put his penis in her vagina without her consent. The sheets from her bed contained semen


Flowers v. State                                                                      Page 5
that matched the DNA from Flowers and also blood from Griselda. Flowers testified that

Griselda consensually masturbated him that would account for his semen being in her

bed and that he had a wound Griselda treated that would account for his blood on her

pillowcase.        The jurors are the exclusive judges of the facts, the credibility of the

witnesses, and the weight to be given to the testimony. Brooks v. State, 323 S.W.3d 893,

899 (Tex. Crim. App. 2010). We find that the evidence is sufficient to support Flowers’s

conviction for aggravated sexual assault of an elderly person. We overrule Flowers’s first

issue on appeal.

                                      PRIOR CONVICTIONS

        In the second issue, Flowers complains that the trial court erred in admitting

evidence of two of his prior convictions contained in Exhibits 42 and 43. During the

punishment phase of the trial, the State admitted an exhibit of Flowers’s known

fingerprints. The State then introduced Flowers’s prior judgments and sentences in

Exhibits 36 through 41. Investigator Todd Woodruff testified that Flowers’s known

fingerprints matched those in Exhibits 36 through 41. The State offered Flowers’s prior

judgments and sentences in Exhibits 42 and 43, but those exhibits did not contain an

adequate fingerprint to compare to Flowers’s known fingerprints.            The trial court

admitted Exhibits 42 and 43 over Flowers’s objection.

        In Flowers v. State, the Court of Criminal Appeals stated:

        To establish that a defendant has been convicted of a prior offense, the State
        must prove beyond a reasonable doubt that (1) a prior conviction exists, and
Flowers v. State                                                                         Page 6
        (2) the defendant is linked to that conviction. No specific document or
        mode of proof is required to prove these two elements. There is no "best
        evidence" rule in Texas that requires that the fact of a prior conviction be
        proven with any document, much less any specific document. While
        evidence of a certified copy of a final judgment and sentence may be a
        preferred and convenient means, the State may prove both of these
        elements in a number of different ways, including (1) the defendant's
        admission or stipulation, (2) testimony by a person who was present when
        the person was convicted of the specified crime and can identify the
        defendant as that person, or (3) documentary proof (such as a judgment)
        that contains sufficient information to establish both the existence of a prior
        conviction and the defendant's identity as the person convicted.

Flowers v. State, 220 S.W.3d 919, 921-22 (Tex. Crim. App. 2007) (citations omitted).

        Exhibit 42 contains a judgment and sentence for the offense of forgery. During the

guilt-innocent portion of the trial, Flowers admitted to a prior conviction for forgery.

Exhibit 43 contains a judgment and sentence for the offense of theft. Flowers also

admitted to that theft during his testimony at trial. Investigator Woodruff testified that

he verified the offenses in Exhibits 42 and 43 in Flowers’s criminal history. We find that

the State proved beyond a reasonable doubt that the prior convictions exist and that

Flowers is linked to the convictions in Exhibits 42 and 43. Moreover, the Court admitted,

without objection, judgments and sentences for Flowers in Exhibits 36 through 41.

Flowers testified at trial and admitted to numerous prior convictions and entered a plea

of true to the enhancement paragraphs. Any error in admitting Exhibits 42 and 43 did

not affect Flowers’s substantial rights. TEX. R. APP. P. 44.2 (b). We overrule Flowers’s

second issue on appeal.



Flowers v. State                                                                          Page 7
                                       CONCLUSION

        We affirm the trial court’s judgment.




                                                JOHN E. NEILL
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed February 19, 2020
Do not publish
[CRPM]




Flowers v. State                                                Page 8